DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 16, 18-27, 29, and 30-32 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 2/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/10/2021 is withdrawn.  Claims 25-27, 29, and 30, directed to a method for the control of phytopathogenic fungi in agricultural crops are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Costigan on 8/30/2022.

The application has been amended as follows: 
20. (currently amended):   The composition according to claim 16, wherein said compound having formula (I) comprises:
- a mixture enriched with an enantiomer[[s]] of a compound of formula (I) or an
having a R or S form 
 
27. (currently amended): A method for the control of phytopathogenic fungi in agricultural crops according to claim 25, wherein the agricultural crops are selected from: cereals, fruit trees, citrus fruits, legumes, horticultural crops, cucurbits, oleaginous plants, tobacco, coffee, tea, cocoa, sugar beet, sugar cane[[,]] and cotton.
 
31. (new): The composition according to claim 20, wherein said mixture is a mixture enriched with enantiomer R.
 32. (new): The composition according to claim 20, wherein said mixture is a mixture enriched in enantiomer R having a purity of >99.99% by weight.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants arguments and the Declaration filed 2/24/2022 have been considered and are found to be persuasive.  
Specifically, the ODP rejection of record and the obviousness rejection of claims over Matsuzaki et al. in view of Nishida et al. is overcome by a showing of unexpected results in the 37 CFR 1.132 declaration by Giovanni Venturini. The declaration shows that the claimed combinations exhibit synergy against a number of different fungi whereas the closest prior art compound in combination with the same azole fungicides in the same ratios, do not. Thus, the claimed compositions provide unexpected results that would not have reasonably been predicted or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611